Name: 84/541/ECSC, EEC: Council Decision of 23 October 1984 relating to a contribution to the European Coal and Steel Community from the general budget of the European Communities
 Type: Decision
 Subject Matter: nan
 Date Published: 1984-11-08

 Avis juridique important|31984D054184/541/ECSC, EEC: Council Decision of 23 October 1984 relating to a contribution to the European Coal and Steel Community from the general budget of the European Communities Official Journal L 291 , 08/11/1984 P. 0038 - 0039*****COUNCIL DECISION of 23 October 1984 relating to a contribution to the European Coal and Steel Community from the general budget of the European Communities (84/541/ECSC, EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the difficulties currently facing the Community's iron and steel industry have made it necessary to adopt a restructuring programme under the Treaty establishing the European Coal and Steel Community; Whereas this programme consists of a series of measures to rationalize production and step up productivity of the industry to the level where it can compete on the world market, in accordance with the '1985 general objectives for steel' within the meaning of Article 46 of the ECSC Treaty; Whereas this series of restructuring measures calls for social support measures to alleviate their effects on employment; whereas for this purpose it is necessary to make use of the full range of readaptation aids provided for workers in the sector concerned by Article 56 (2) of the ECSC Treaty; Whereas the programmes which the Community agreed to support within the framework of the 1981 social measures using the range of readaptation aids expired in all the Member States at the end of 1982; Whereas it is essential to continue and supplement these measures after that date having regard to the considerable additional job losses which will occur during the restructuring period, the age structure of the workforce and the worsening of unemployment in steel-producing areas; Whereas, under present circumstances, the financial means provided for by the ECSC Treaty do not provide adequate cover for financing these measures; Whereas in particular the secondary effects of the situation, if not remedied, would be liable to aggravate considerably the Community's general employment situation and to impair the harmonious development of economic activities, thus prejudicing the achievement of one of the Community's main objectives; Whereas the Commission has submitted, in conjunction with the '1985 general objectives for steel', a request for an exceptional temporary contribution from the general budget of the European Communities to allow the Commission to implement successfully the proposed social support measures, HAS DECIDED AS FOLLOWS: Sole Article A contribution is hereby granted to the European Coal and Steel Community for the 1984 financial year out of the general budget of the European Communities to cover Community financing of special temporary allowances in favour of workers in iron and steel undertakings and iron-ore mines in the Community whose jobs are directly or indirectly abolished or threatened in consequence of a restructuring plan adopted by an undertaking, group of undertakings, or the public authorities in accordance with the general objectives for steel. The amount estimated as necessary for this contribution is 62,5 million ECU. Done at Luxembourg, 23 October 1984. For the Council The President P. BARRY (1) OJ No C 307, 14. 11. 1983, p. 138.